                                                Government
                                                  Exhibit        Page 1 of 5
                                               _____________
                                                     C




Case 1:18-cv-00102-LCB-JEP Document 24-4 Filed 12/17/18 Page 1 of 5
                                                                 Page 2 of 5




Case 1:18-cv-00102-LCB-JEP Document 24-4 Filed 12/17/18 Page 2 of 5
                                                                 Page 3 of 5




Case 1:18-cv-00102-LCB-JEP Document 24-4 Filed 12/17/18 Page 3 of 5
                                                                 Page 4 of 5




Case 1:18-cv-00102-LCB-JEP Document 24-4 Filed 12/17/18 Page 4 of 5
                                                                 Page 5 of 5




Case 1:18-cv-00102-LCB-JEP Document 24-4 Filed 12/17/18 Page 5 of 5
